Citation Nr: 1430053	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability evaluation for posttraumatic stress disorder (PTSD) with secondary depression in excess of 30 percent prior to October 1, 2012, and 50 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel





INTRODUCTION

The Veteran had active military service from December 1968 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection for PTSD with secondary depression with an initial disability rating of 30 percent effective August 9, 2007. 

In an October 2012 rating decision, the RO increased this rating to 50 percent disabling, effective from October 1, 2012.  This increase during did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the service-connected PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board previously remanded this case in June 2013.


FINDINGS OF FACT

1. Prior to October 1, 2012, the Veteran's PTSD at most involved occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since October 1, 2012, the occupational and social impairment from the Veteran's PTSD has most nearly approximated reduced reliability and productivity. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met prior to October 1, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2. The criteria for a disability rating in excess of 50 percent for PTSD have not been met since October 1, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record shows that the Veteran was mailed letters in November 2007 and April 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The November 2007 and April 2010 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs), Vet Center and VA treatment records have been obtained.  In addition, the outstanding medical treatment records identified in the Board's June 2013 remand are of record.  The Veteran was afforded VA examinations prior and subsequent to the Board's June 2013 remand.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board has not been made aware of any outstanding evidence.

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


II. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which utilizes the general rating formula for mental disorders.  Under that code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

III. Entitlement to an initial disability evaluation for PTSD with secondary depression in excess of 30 percent prior to October 1, 2012, and 50 percent thereafter.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that an initial disability evaluation for PTSD in excess of 30 percent prior to October 1, 2012, and 50 percent thereafter is not warranted.

Based on the evidence of record, no higher evaluation is warranted at any point since the August 9, 2007 effective date of service connection for PTSD.  Relevant evidence since that time period comprises an opinion letter dated October 2007 from his social worker at the Vet Center.  She reported that the Veteran had nightmares of combat trauma he experienced during his time in Vietnam as a door gunner and exhibited signs of hyperarousal, increased anger, irritability and constantly on guard.  She stated that he self-medicated with alcohol and tended to isolate himself from others and activities that would remind him of the war.  The social worker assigned him a GAF score of 49.

Also, his July 2008 VA examination demonstrated that his PTSD was more associated with occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  At that time, the Veteran stated that he had been employed with the same company for 35 years and got along well with his co-workers.  Upon mental status evaluation, the examiner stated that he was casually attired and engaging; oriented by person, place time and situation; no display of inappropriate behavior; and had good eye contact.  The Veteran had normal speech and did not exhibit any impairment of thought processes or communications.  The examiner noted that he denied any delusional hallucinations, suicidal or homicidal ideations.  He denied having panic attacks, ritualistic or obsessive behaviors.  The Veteran denied experiencing recurrent nightmares, flashbacks, or efforts to avoid thoughts feelings or conversations associated with the trauma.  It was noted that he did, however, make efforts to avoid activities places or people that aroused recollection of the trauma.  It was also documented that he had recurrent intrusive distressing recollections of the event whenever he heard a helicopter.  The examiner noted that the Veteran did endorse initial insomnia; irritability; outbursts of anger; difficulty concentrating; hypervigilance; impaired short term memory; and an exaggerated startled reflex.  She further noted that he had a good relationship with his parents and helped to care for his granddaughter who lived with him.  The examiner commented that the Veteran was capable of managing his finances.  His GAF score was 55.

In addition, review of his VA mental health treatment records shows that the Veteran presented with symptoms of depression, which included trouble with sleeping, persistent feelings of guilt, increased appetite, passive suicidal ideation and lowered mood.  See Mental Health Note dated August 2011.  He has shared feelings of guilt related to the legal and substance use challenges his children experience, feelings of depression surrounding his nephew's suicide, and his girlfriend's terminal cancer as well as challenges being the primary caretaker for his granddaughter.  

In sum, the overall depiction of service-connected psychiatric disability remained commensurate with the criteria for a 30 percent rating under Diagnostic Code 9411, for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The symptoms associated with his PTSD during this time period included insomnia; irritability; outbursts of anger; difficulty concentrating; hypervigilance; impaired short term memory; and an exaggerated startled reflex.   The evidence of records shows he did not have panic attacks, impaired judgment or difficulty establishing and maintaining work and social relationships.  In fact, the Veteran was able to maintain employment for 35 years and had good relationships with his parents, girlfriend of 15 years and primarily took care of his granddaughter as her guardian.  The VA examiner noted the Veteran was able to manage his finances.  Additionally, the Veteran's observed mood never ostensibly approached the level of "mood disturbance" consistent with the criteria for a 50 percent rating, or for that matter, evinced any incipient thought disorder.  

The Board reaches an identical conclusion regarding the potentiality of any higher schedular evaluation than 50 percent since October 1, 2012, onwards.  His October 2012 VA examination showed that his PTSD symptoms were best described as occupational and social impairment with reduced reliability and productivity, which nearly approximates the criteria for a 50 percent rating.   The examiner diagnosed him with PTSD, major depressive disorder (MDD), polysubstance abuse/dependence and psychosocial and environmental problems due to the loss of his dog, death of his girlfriend, problems with his children and grandchildren living with him.  She opined that his overlapping symptoms and interaction of symptoms between his diagnoses prevented sole attribution of symptoms to one specific diagnosis, but noted depression and polysubstance abuse/dependence have historically been reported to be secondary to PTSD.  The Veteran's GAF score was 50.  She commented that his GAF score had declined to some extent since his July 2008 VA examination due to visual illusions, problems with concentration/memory, increased self-consciousness and Sudafed abuse.  The Veteran had retired since his plant closed and relocated in July 2011, but he reported working for 40 years with the same company.  He relayed to the examiner that he was not interested in obtaining employment since he was well compensated after his retirement.  The Veteran helped to take care of his father, who had Parkinson's disease and dementia.  He was still the guardian of his granddaughter.  It was noted that he was able to manage his finances.  

In June 2013, the Veteran was referred for a neuropsychology consultation to assess his cognitive functioning.  The examiner opined that his emotional functioning may be the primary cause of his perceived cognitive difficulties.  It was noted the Veteran demonstrated relative strengths for vocabulary, attention, delayed memory and abstract verbal reasoning, but had relative weaknesses in areas of spatial perception/visual abstract processing and nonverbal abstract problem solving.  The examiner stated a diagnosis of dementia would not be appropriate given his strengths in delayed memory, language and immediate memory.  He had a GAF score of 65.

In an August 2013 Disability Benefits and Questionnaire (DBQ), the examiner described his PTSD as occupational and social impairment with reduced reliability and productivity.  She stated that the majority of functional impairment caused by PTSD was related to fear of hostile military or terrorist activity.  However, the Veteran had a number of family stressors which have contributed to exacerbation of his PTSD and MDD.  She commented that it would be impossible to differentiate functional impairment caused by PTSD and MDD beyond this point without resorting to mere speculation.  The examiner, however, opined that the Veteran continued to meet clinical criteria for PTSD with secondary MDD.  She noted that his mental health treatment records did reflect a decline or improvement in functioning since his last evaluation.  The examiner commented that his most recent GAF score in his records was 55, which was slightly above his prior evaluation (GAF was 50 in 2012).  She explained that she did not think this was representative of an improvement in functioning, rather variability in provider's use of GAF.  The examiner noted that ongoing family problems continued to exacerbate his symptoms, such as his children's drug addictions and legal problems as well as his granddaughter's suicide attempts.  She continued that the Veteran's GAF score and records do not demonstrate impairment in most domains of functioning, but, that he has some cognitive complaints which were likely a combination of age related changes and due to his psychiatric condition as mentioned above in his June 2013 neuropsychology consultation.  

Upon mental status evaluation, the Veteran was casually dressed and adequately groomed.  He was cooperative with evaluation and his psychomotor was within normal limits.  He had good eye contact and normal speech.  The Veteran's mood was dysthymic and his affect slightly constricted.  His thought process was circumstantial but redirectable.  The Veteran denied psychiatric symptoms including hallucinations and delusions and any suicidal or homicidal ideation.  His judgment was intact; he was alert and oriented by person, place, time and situation.   The examiner noted that his PTSD was endorsed by symptoms of intrusive thoughts; nightmares; psychological and physiological distress response to reminders of stressful military experience; avoidant behaviors; feeling emotionally numb and detached from others; loss of interest in pleasurable activities; feeling as though future will be cut short; sleep disturbance; irritability; anger; hypervigilance; difficulty concentrating; cognitive complaints; and a heightened startle response.  She further commented that his MDD symptoms included sadness; reduced energy; low motivation; anhedonia; social isolation; tearfulness; low self-esteem; feelings of hopelessness; helplessness; worthlessness; reduced appetite; reduced libido; and passive suicidal ideation.  It was noted that his PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner concluded that the Veteran was able to manage his finances.

In sum, a rating in excess of 50 percent evaluation for PTSD is not in order because the Veteran has not been shown to have occupational and social impairment with deficiencies in most areas.  His PTSD is most characterized by symptoms of impaired short term memory, difficulty concentrating, sleep disturbance, anger, irritability, avoidant behaviors and hypervigilance.  The evidence of record fails to show that the Veteran endorses impaired impulse control, has obsessive rituals that interfere with routine activities or near-conscious panic or depression affecting the ability to function independently.  The Veteran is able to maintain his hygiene, establish and maintain effective relationships and adapt to stressful circumstances.  He has a good relationship with his parents as evidenced by the record and has been a caretaker to his ailing father.  The Veteran still has guardianship over his granddaughter and has been able to help her deal with her attempts of suicide.  He has been able to move on after the loss of his girlfriend of 15 years, his nephew's suicide and the loss of his dog.  See VA Mental Health Note dated May 2013.  The evidence of record also shows that the Veteran is able to manage his financial affairs.  Thus, his PTSD is most nearly approximated by the criteria for a 50 percent rating.  38 C.F.R. § 4.130, DC 9411.

This claim need not be referred for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD is inadequate, as there is nothing manifested outside the scope of the rating criteria.  As noted in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the rating criteria do not contain an exhaustive list of symptoms associated with a mental health disorder.  Therefore, while the Veteran may exhibit some of the listed symptoms but the fact that other symptoms may not be listed does not render the symptoms unusual or exceptional.  What must be considered more closely in terms of the criteria is how the symptoms impact the Veteran socially and occupationally.  

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for the disability and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  The various symptoms endorsed by the Veteran produce a level of impairment found within the rating criteria.  There is nothing in his reported symptomatology or in how it affects him that is considered unusual or exceptional.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 







ORDER

Entitlement to an initial disability evaluation PTSD with secondary depression in excess of 30 percent prior to October 1, 2012, and 50 percent thereafter, are denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


